 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDassertion of jurisdiction.'Cf.Makins Sand & Gravel Co.,andBrewer and BrewerSons,supra.Insofar as the construction projects are concerned, only slight effect can bepresumed on the interstate operations of the secondary employers.Thus, noevidence was offered of the size of either project nor of the actual interstatederivation of any of the materials used therein. It is, indeed, only by indulginga questionable presumption that the jobs can be said to have hadanyextra-state incidences eAnd even with the presumption indulged, the evidence doesnot permit a calculable finding of an effect on the contractors' interstateoperations.Under the circumstances, it is concluded and found that the operations of the.employers at which were directed the alleged unfair labor practices in this pro-ceeding were essentially local in character, and that, though they are not whollyunrelated to commerce, it would not effectuate the policies of the Act for theBoard to assert jurisdiction.For these reasons, Respondent's motion to dismiss the complaint upon juris-dictional grounds is granted, and it is hereby :ORDERED that the complaint be dismissed in its entirety.Any party may obtain a review of the foregoing order, pursuant to Section.203.27 of the Rules and Regulations of the Board, by filing a request therefor withothe Board, stating the grounds for review, and immediately upon such filingserving a copy thereof on the Regional Director and the other parties.Unlesssuch request for review is filed within ten (10) days from the date of this orderof dismissal, the case shall be closed."The inference is justified that Pearl City's sale of $30,000 to a Buffalo contractor in:1949 was an unusual and sporadic part of its business, since Scalise testified that there-was "very little" road building done by the Jamestown contractors (who were Pearl City'sregular customers).6The entire record suggests the probability that the stipulated figures of Carlson'sinterstate purchases (75 .percent of $100,000) were erroneous.The percentage is obviouslydisproportionate for a small general contractor, who would ordinarily buy the bulk of hismaterials locally (cf. the 25 percent in Scalise's case). It is considered possible thatthe stipulated figures included Carlson's purchases of materials at Erie for use in the.Erie projects.STATEN ISLAND CLEANERS, INC., PETITIONERandINTERNATIONAL.ASSOCIATION OF CLEANING AND DYEHOUSE WORKERS,A. F. L.andLAUNDRY, LINEN CLEANING AND DYE HOUSECHAUFFEURS,LOCAL.366,AFFILIATED WITHINT'LBROTHERHOOD OF TEAMSTERS, CHAUF-FEURS,WAREHOUSEMEN AND HELPERS OF AMERICA,A. F. L.Cases:Nos.14-RM-42and14-RM-43.February 26, 1951Decision,Order,and Direction of ElectionUpon a petition duly filed under Section 9 (c) of theNationalLabor Relations Act, a hearing was held before Milton O. Talent,hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.93 NLRB No. 63. STATEN ISLAND CLEANERS, INC.'397Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The question affecting commerce :The Unions contend that the Employer is not engaged in commercewithin the meaning of the Act.We find no merit in this contention.The Employer operates a dry cleaning plant in St. Louis, Missouri,where it cleans all the garments received at its retail outlets, four ofwhich are'located at Scott Air Base, Illinois,; five in St. Louis, Mis-souri ; and one in Clayton, Missouri.The Employer performs workunder contracts with the Post Exchange and the Purchasing andContracting Office, War Department, at Scott Air Base, Illinois, whichwork, in the past fiscal year, was valued at approximately $73,000.Under these circumstances, we find that the Employer is engaged incommerce within the meaning of the Act, and that it would effectuatethe purposes of the Act to assert our jurisdiction herein.'2.The labor organizations involved claim to represent certainemployees of the Employer.In Case No. 14-RM-42, the request for recognition by the Employer,on which the petition therein is based, was made in a letter signedby the representative of International Association of Cleaning andDye House Workers, A. F. L., on printed letterhead stationery of itsLocal 161.At the hearing, the International representative statedthat he was unable to answer whether or not Local 161 would admin-ister any contract that might result from negotiations should theInternational be certified.Since the hearing, the Board has beenadministratively advised that, should the International win the elec-tion, the employees involved, depending upon the location of theirwork, would be included in either Local 161 or Local 46.Neitherof these locals is or ever has been in compliance with Section 9 (f),(g), and (h) of the Act. Under these circumstances, the Board findsthat the request for recognition was made by the International onbehalf of a noncomplying local.2The Board will not process a peti-tion where the question of representation is raised by a request forrecognition by a noncomplying union' It follows that when thequestion is raised by a request by a complying union on behalf of anoncomplying local, the Board will not process the petition.Accord-ingly, the Employer's petition in Case No. 14-RM-42 will be dismissed.3.A question affecting commerce exists concerning the represent-ation of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.'StanislaasImplementandHardwareCompany,Lam,ted,91 NLRB 6182LaneWells Company,77 NLRB 1051.'Herman Loewenstein,Inc,75 NLRB 375. 398DECISIONSOF NATIONALLABOR RELATIONS BOARD4.The appropriate unit:The parties in Case No.14-RM-43 stipulated and we-find that alltruck drivers employed by the Employer at its establishments at St.Louis and Clayton, Missouri,and Scott Air Base, Illinois, excludingall other employees,clerical and office employees,guards, professionalemployees, and supervisors as definedby the Actconstitute a unit ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.OrderITISHEREBY ORDERED that the petition of theEmployerin CaseNo,..14 -RM-42 be; and it herebyis, dismissed.[Text of Direction of Election omitted .from publication in this.volume.]KOHLER COMPANYandINTERNATIONAL UNION, UNITED AIITOMOBILE,.AIRCRAFT AND AGRICULTURAL IMPLEMENT WORKERS OF AMERICA,UAW-CIO; PETITIONER.CaseNo. 13-RC-1516.February 26r1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a. hearing was held before Herman J. DeKoven,,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Members Houston, Reynolds, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.Kohler Workers Association, herein called the Intervenor, con-tends that an existing contract between it and the Employer is a barto this proceeding.The present contract was executed on August31, 1950.The prior contract, executed on October 5, 1948, expired onDecember 31, 1949.There was no written collective bargainingagreement between the Employer and the Intervenor between Decem-ber 31, 1949, and August 31, 1950. 1The Petitioner made its request1The Employer and the Intervenor were in the process of negotiating the present contractduring that interval.93 NLRB No 69.